414 F. Supp. 2d 1357 (2006)
In re VIAGRA PRODUCTS LIABILITY LITIGATION
No. MDL 1724.
Judicial Panel on Multidistrict Litigation.
January 26, 2006.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation presently consists of seven actions pending in seven federal districts and listed on the attached Schedule A.[1] Before the Panel is a motion by the *1358 plaintiffs in the Southern District of Florida and the Southern District of Texas actions, pursuant to 28 U.S.C. § 1407, seeking centralization of this litigation in the Eastern or Western District of Louisiana, the District of Minnesota or the Southern District of Florida for coordinated or consolidated pretrial proceedings. Responding parties agree that centralization is appropriate, but suggest alternative transferee districts. Defendant Pfizer Inc. (Pfizer) suggests the Southern District of New York, while plaintiff in the Puerto Rico potential tag-along action suggests the District of Puerto Rico, as transferee forum.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the District of Minnesota will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions focus on an alleged risk of nonanteritic anterior ischemic optic neuropathy from taking Viagra and whether Pfizer knew of this risk and failed to disclose it to the medical community and/or consumers. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
Given the geographic dispersal of constituent and potential tag-along actions, it is clear that any one of a number of districts would be an appropriate transferee forum for this litigation. By centralizing this litigation in the District of Minnesota before Judge Paul A. Magnuson, we are assigning this litigation to a jurist experienced in complex multidistrict litigation and sitting in a district with the capacity to handle this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of Minnesota are transferred to the District of Minnesota and, with the consent of that court, assigned to the Honorable Paul A. Magnuson for coordinated or consolidated pretrial proceedings with the action listed on Schedule A and pending in that district.

Schedule A
MDL-1724  In re Viagra Products Liability Litigation
District of Arizona

William Dougherty v. Pfizer, Inc., CA. No. 2:05-1854
Middle District of Florida

David Hall v. Pfizer, Inc., C.A. No. 6:05-667
Southern District of Florida

Arthur Sokol v. Pfizer, Inc., C.A. No. 9:05-80750
District of Minnesota

Robert Campen v. Pfizer, Inc., CA. No. 0:05-1874
District of New Jersey

Charles J. Sansone v. Pfizer, Inc., C.A. No. 1:04-3548

*1359 Eastern District of North Carolina


Jimmy Grant v. Pfizer, Inc., C.A. No. 4:05-73
Southern District of Texas

James Thompson v. Pfizer, Inc., CA No. 4:05-1985
NOTES
[1]  The Panel has been notified that six potentially related actions are pending as follows:

one action each in the Northern District of Alabama, the Northern District of Indiana, the Western District of Missouri, the District of Puerto Rico, the Southern District of Texas and the Eastern District of Wisconsin. In light of the Panel's disposition of this docket, these actions will be treated as potential tagalong actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).